Citation Nr: 0804197	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  05-03 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey




THE ISSUES

1.  Entitlement to service connection for claimed chloracne, 
as due to Agent Orange exposure. 

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU), prior to January 7, 2005.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1966 to 
July 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the RO.  

In October 2005, the RO assigned a 100 percent schedular 
rating for the service-connected PTSD that was made effective 
on January 7, 2005.  As the veteran has limited this appeal 
to the question of entitlement of TDIU rating, the Board 
finds the issue to be that as stated on the preceding page.   



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The veteran currently is not shown been diagnosed with 
chloracne that is due to the exposure to herbicides or other 
event or incident of his active service.  

3.  Prior to January 7, 2005, the service-connected PTSD is 
not shown to have precluded the veteran from performing 
substantially gainful employment consistent with his 
educational and occupational background.  



CONCLUSIONS OF LAW

1.  The veteran does not have a disability manifested by 
chloracne due to disease or injury that was incurred in or 
aggravated by active service or that may be presumed to have 
been due to Agent Orange exposure.  38 U.S.C.A. §§ 1110, 
1113, 1116, 5107, 7104 (West 2002 and Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).  

2.  Prior to January 7, 2005, the criteria for the assignment 
of a total rating based on individual unemployability due to 
service-connected disability was not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In February 2004 and April 2004, prior to the rating decision 
on appeal, the RO sent the veteran letters informing him that 
to establish entitlement to service-connected compensation 
benefits the evidence must show credible supporting evidence 
of a disease or injury that began in or was made worse during 
service, or that there was an event in service which caused 
injury or disease; a current physical or mental disability; 
and a relationship between the current disability and an 
injury, disease or event in service.  

The February 2004 letter also informed the veteran of the 
criteria needed to establish entitlement to a TDIU rating. 

The veteran was afforded time to respond before the RO issued 
the July 2004 rating decision on appeal.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

The February 2004 and April 2004 letters satisfy the 
statutory and regulatory requirement that VA notify a 
claimant, what evidence, if any, will be obtained by the 
claimant and what if any evidence will be obtained by VA. See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The February 2004 and April 2004 letters advised the veteran 
that VA is responsible for getting relevant records from any 
Federal Agency including medical records from the military, 
VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration.  

The letters also advised the veteran that VA must make 
reasonable efforts to help the veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers. 

The letters advised the veteran that it was his 
responsibility to provide the RO with enough information 
about the records to enable the RO to request them from the 
person or agency having them, and advised the veteran that it 
was his responsibility to make sure the records were received 
by VA.  

A March 2006 letter stated that if you have any information 
or evidence that you have not previously told us about or 
given, to us, and that information or evidence concerns the 
level of your disability or when it began please tell us or 
give us the evidence now.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran before the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  

The Court has held that an error in the adjudicative process 
is not prejudicial unless it "affects a substantial right so 
as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication].'"  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the February 2004 letter 
advised the veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
the RO advised the veteran of these elements in March 2006 
letter.  

The decision hereinbelow denies service connection for the 
claimed disability, so no degree of disability or effective 
date will be assigned.  There is accordingly no possibility 
of prejudice to the veteran under the notice requirements of 
Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.   
The veteran was afforded a VA examination in connection with 
the appeal.  

Finally, the veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims for service 
connection for chloracne and a TDIU rating prior to January 
7, 2005.  


II.  Analysis

I.  Service connection for chloracne

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii); see 
also VAOPGCPREC 7-93.  

The veteran's service record shows that he served in the 
Republic of Vietnam during the Vietnam era.  

If a veteran was exposed to a herbicide agent during active 
service, chloracne or other acne form diseases consistent 
with chloracne shall be service-connected if the requirements 
of 38 C.F.R. § 3.307(a)(6) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
are also satisfied.  

At the May 2004 VA examination, it was noted that the veteran 
had not been given any specific diagnosis by a dermatologist 
of chloracne.  The veteran's lesions started approximately 10 
years prior thereto and were on his back and chest and 
described as long welts.  

The VA examiner stated the veteran had post-inflammatory 
hyperpigmentation in the beard area, approximately 5 percent 
of the surface area of his face.  There was firm rubbery 
hyperpigmented papule in the mid chest with a superior macule 
of hypopigmentation and in the upper chest several scattered 
hyperpigmented macules with excoriation were present, 
approximately 30 percent of the chest area.  It was noted 
that in total the lesions occupied 15 percent of the surface 
area of his body and were not disfiguring.   

The VA examiner diagnosed the veteran with folliculitis with 
post inflammatory hyperpigmentation and stated that the 
veteran did not have symptoms related to chloracne.  

The veteran was also seen by VA in November 2005 for 
itchiness of his body and in February 2006 for abscesses on 
his chin and right scrotal skin.  In December 2006 the 
veteran was seen at the VA medical center for multiple 
swellings on the left gluetal area, itching and rashes.  The 
final diagnosis was that of a boil.  

The Board notes that the veteran has not been diagnosed with 
chloracne or any other acne form disease consistent with 
chloracne.  VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which it has not specifically determined that a 
presumption of service connection is warranted.  See Notice, 
59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-
57589 (1996).   Accordingly, presumptive service connection 
for a skin disorder cannot be granted.  

Notwithstanding the presumptive provisions, service 
connection for claimed residuals of exposure to herbicides 
also may be established by showing that a disorder resulting 
in disability is, in fact, causally linked to such exposure.  
See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee, 
34 F.3d at 1044, citing 38 U.S.C.A. §§ 1113 and 1116, and 
38 C.F.R. § 3.303.  In this case, however, these provisions 
likewise provide no basis for a grant of service connection 
for skin rash.  

As noted, the service medical records are silent on any 
treatment or diagnosis of a skin condition in service.  

Given these facts, the Board accordingly finds that service 
connection for claimed chloracne must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  


II. TDIU prior to January 7, 2005

Under the applicable criteria, total disability ratings based 
on individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more service-connected disabilities, 
provided that one of those disabilities is ratable 40 percent 
or more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

The veteran's only service-connected disability is PTSD was 
assigned a temporary total rating beginning on November 3, 
2000 and a 30 percent rating beginning on May 1, 2001.  
Subsequently, a 100 percent schedular rating beginning on 
January 7, 2005.  

The Board alternatively will make a determination if the 
service-connected disabilities are sufficient to produce 
unemployability without regard to advancing age or non-
service connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16.  

In March 2001 the Social Security Administration (SSA) found 
that the veteran was disabled due to coronary artery disease, 
orthopedic problems and a history of drug abuse.  The veteran 
filed his application with SSA in April 1999. 

In an October 2002 VA treatment note stated that the veteran 
had not worked since his 1995 back injury and that his 
cocaine use had increased at that time.  

At the April 2003 VA examination, the examiner stated that 
the veteran had problems at work; however, they were 
isolated.  He stated that the veteran's psychological 
problems did not prevent him from getting employment.  

At the March 2004 VA examination, the VA examiner stated that 
the veteran had symptoms of PTSD and was unable to work 
because of physical disabilities.  However, he also noted 
that the veteran's psychological problems did not prevent him 
from getting employment.  The VA examiner also assigned the 
veteran a GAF score of 50.  

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), the GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  

GAF scores between 41 and 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting), or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

The Board notes that for a veteran to prevail on a total 
rating claim, the record must reflect some factor that takes 
the claimant's case outside the norm.  The sole fact that a 
veteran is unemployed or has difficulty finding employment is 
not enough, since a high rating in itself is recognition that 
the impairment makes it difficult to obtain and keep 
employment; the question is whether the claimant is capable 
of performing the physical and mental acts required for 
employment, not whether the claimant can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The Board finds that, after careful review of the medical 
records for the period in question that the service-connected 
PTSD alone is not shown to have precluded the veteran from 
working at a substantially gainful occupation consistent with 
his employment and educational background, prior to January 
7, 2005.  

As such, the service-connected disability that was rated at 
30 percent from February 4, 2003 to January 7, 2005, is not 
shown to be productive of an overall level of social and 
industrial incapacity as to be found to preclude the veteran 
from performing all forms of substantially gainful 
employment, consistent with educational background and 
previous work history.  

Accordingly, the Board finds that that assignment of a TDIU 
rating prior to January 7, 2005 is not warranted in this 
case.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  



ORDER

Service connection for chloracne claimed as due to Agent 
Orange Exposure is denied.  

An earlier effective date for a TDIU rating prior to January 
7, 2005 is denied. 



____________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


